Title: To James Madison from Edward Carrington, 28 May 1788
From: Carrington, Edward
To: Madison, James


My dear Sir,
New York May 28 1788
I have the pleasure to acknowledge the receipt of your several favors from Orange & am much obliged to you for them.
Mr. Brown informs me that he has sent you full statements of the Foreign & domestic debts—should you find any additional papers useful, be good enough to inform me, and they shall be immediately forwarded. I can however now add to what you have received, some intelligence upon the subject of our debts. You are acquainted with the steps taken by Mr. Adams last year, for negotiating a loan of 1 Million of Guilders—this loan has not been filled up—about two thirds of the Bonds deposited by him with our bankers to be negotiated, have remained undisposed of, owing to the dubious state of our politics—the inefficiency of our old Government is too well known in holland to induce the confidence of Money lenders, and the doubts whether the new Constitution will be adopted have prevented their taking that as a ground, on which to depend upon our honesty. As the June interest was becoming due, and as our bankers were also pressed for other indispensible demands, they lately set about some new efforts to get the loan filled—at last they had an Offer from one broker only, but it was of a Nature rather insulting than otherwise—having in his possession a Sum of our domestic securities he offered to fill up the loan, provided he should be allowed to retain one years Interest upon those securities—this would have amounted to upwards of one fourth of the sum loaned—in this embarrassment the Bankers addressed themselves to Mr. Jefferson who has gone to holland to see what can be done. From Amsterdam he has communicated this proposition to Congress, & in the mean time is endeavouring to get the loan compleated upon other terms. In France we are undergoing also severe strictures amongst those to whom we owe money.
In the inclosed papers you will receive the late British Act of Parliament upon the subject of our Trade with the different Territories of that Nation. You see that this Court are presuming much upon our remaining in our imbecile State, having confirmed in a formal Act, what they at first tried in only temporary regulations, for oppressing us. In the debates of the House of Commons Notice was taken of the proposed reform in our Government, which might render this an imprudent measure, but the promoters of it, supposed they had but little to apprehend. I trust we shall soon have it in our power to teach this haughty Nation which is the most dependant in an advantageous intercourse—her West India Islands cannot prosper without us. We can do very well without any thing from thence.
The Gentlemen who are attending here from N. Hampshire, assure me that there will be no doubt of an adoption of the Constitution upon the re-assembling of the Convention, as several of the Towns whose members were formerly instructed to vote in the Negative, have given up their opposition. I cannot learn that any act has taken place declaratory of such a change of sentiment. Yet the supposition that it is the case, is presumable, because the persistence of the opposition in that State, must depend on its re-animation in Massachusetts, and of this there is not even a faint prospect—the acquiescence of the Minority there is fully confirmed in the late elections—upwards of two thirds of the Senators returned are declared freinds of the Constitution of which discription are generally those who represent the parts of the State where the opposition was the most obstinate.
I shall do myself the pleasure to write you by the next post and shall constantly do so during your session, you will much oblige me by the earliest information of the symptoms discoverable in the convention respecting the important object of your Meeting. I am my Dr sir your Afft. Freind & Hl St.
Ed. Carrington
